OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the specification filed 30 October 2019.

Response to Amendment
The Amendment filed 15 September 2022 has been entered. Claims 1, 4, 5, 8, 9, 16, and 17 have been amended. As such, claims 1-20 remain pending/under consideration and have been examined on the merits.
The amendments to the specification have overcome each and every objection to the specification previously set forth in the Non-Final Office Action dated 15 March 2022 (hereinafter “Non-Final Office Action”). The aforesaid spec. objections have been withdrawn, and the Examiner thanks Applicant for correcting the issues.
The amendments to the claims have overcome each and every objection to the claims previously set forth in the Non-Final Office Action. The claim objections have been withdrawn, and the Examiner thanks Applicant for correcting the issues. However, it is noted that new claim objections are set forth hereinafter, necessitated by the amendments to the claims.
The amendments to the claims have overcome the rejections of claims 4 and 9 under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action. The 112(b) rejections have been withdrawn; however, it is noted that the amendments to the claims have introduced new indefiniteness issues and thereby necessitated new grounds of rejection under 112(b) set forth hereinafter. 
The amendments to the claims have overcome each and every rejection previously set forth under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 in the Non-Final Office Action (see paras. 26, 33, 38, 46, 47, 70, 78, 85, and 93 of the Non-Final Office Action for identification of rejections/references cited). The 102(a)(1) and 103 rejections have been withdrawn; however, new grounds of rejection are set forth hereinafter, necessitated by the amendments to the claims.
The amendments to the claims have overcome the provisional nonstatutory double patenting rejection of claims 1, 4, and 7 over claims 1 and 15 of copending application US 16/408,771, as well as the provisional nonstatutory double patenting rejection of claims 8, 10, 13, and 17 over claim 15 of US 16/408,771 in view of Li, both previously set forth in the Non-Final Office Action. The provisional nonstatutory double patenting rejections have been withdrawn.

Claim Objections
Claim 9 is objected to because of the following informalities:
[Claim 9] – the phrase “the first, second, and third coefficient of static friction are measured” is objected to for improper grammar (coefficient is singular but should be plural)
“coefficients” is suggested to overcome the objection, however, claim 9 presents additional (indefiniteness) issues set forth below, to which the Examiner respectfully directs Applicant for comprehensive suggested amendments for overcoming the issue(s)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 9, the limitation regarding the first, second, and third coefficients of static friction being measured in contact with “a friction partner of an identical tube of glass” renders the claim indefinite, as neither of claims 8 or 9 recite a tube of glass. In other words, the container of claim 8 is not required to be a tube, and thus it is unclear what the term “identical” is in reference to, or if the tube of glass exhibits the superimposed plurality of particles.
Additionally, the claim recites “the first…coefficient of static friction” (emphasis added), however, there is insufficient antecedent basis for this limitation/phrase in the claim, as there is no prior recitation of a first coefficient of static friction. Rather, the first two lines of claim 9 recite the first coefficient of dry sliding friction. In order to overcome the issue(s), it is suggested to amend claim 9 (last four lines) to recite that the first coefficient of dry sliding friction is measured in accordance with the method/parameters which are instantly recited in the claim.
Further, in view of the foregoing antecedent basis issue and the suggested correction, it is noted that the limitations regarding the measurement method/parameters being applicable to the second and third coefficients of static friction also render the claim indefinite, as it is unclear how said method/parameters are utilized to measure both the static and dry sliding friction coefficients. The specification indicates that the second and third static friction coefficients are measured by a different method/parameters [0198] relative to that which is recited in the claim and disclosed at [0197] for measurement of the coefficient of dry sliding friction. Simply put, the coefficient of static friction is measured differently than the coefficient of dry sliding friction – claim 9 recites only the method/parameters for the coefficient of dry sliding friction and is therefore lacking limitations regarding the method/parameters utilized to measure the second and third coefficients of static friction.
For examination on the merits, in accordance with [0197, 0198] of the specification, claim 9 is interpreted (i) as if the friction partner is an identical glass container, i.e., identical to that of claim 8 (inclusive of the superimposed plurality of particles); (ii) wherein the measurement method/parameters recited apply to the first coefficient of dry sliding friction; and (iii) where any method/parameters (aside from those defined at [0190] may be utilized to determine the second and third coefficients of static friction (broadest reasonable interpretation in view of the specification – see MPEP 2111; 2111.01(II)).
In order to overcome the indefiniteness issues, it is suggested to amend claim 9 in view of the aforesaid interpretations – in particular, to recite that the friction partner is an identical glass container; to recite the first coefficient of dry sliding friction (rather than static) as it relates to the method/parameters instantly recited; and to include the method/parameters indicated at [0198] for measurement of the second and third coefficients of static friction, thereby distinguishing between the first and second/third coefficients and their respective/distinct measurement methods/parameters.
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Roehl et al. (WO 2011/029857; “Roehl”) (prev. cited; original copy and translation relied upon prev. provided) in view of Francel et al. (US 3,535,070; “Francel”) (newly cited).
Regarding claim 1, Roehl discloses glass pharmaceutical containers such as, inter alia, tubes and ampoules, having a plurality of particles superimposed on (at least a portion of) the outer surface, resulting in a significant reduction in friction and thus a reduction in “sticking” of the precursors/containers to one another during processing (e.g., assembly lines), as well as increased scratch resistance. The glass tubes having the particles superimposed on the outer surface may subsequently be subjected to hot-shaping (i.e., to form the pharmaceutical containers such as ampoules) [0001-0003, 0010-0015, 0017, 0019-0021, 0023, 0025, 0029-0031, 0035, 0037, 0040; Figure 2 of original copy].
Though Roehl discloses that the container may be an ampoule [0035], Roehl does not explicitly disclose the ampoule having sealed glass ends.
Francel teaches that glass ampuls (alternative spelling of ampoule) (i) are fabricated from glass tubing [col. 1, ln. 30-35]; (ii) are typically utilized for pharmaceutical applications to hermetically store drugs/medicines which are sensitive to atmospheric conditions/exposure [col. 1, ln. 36-55; col. 3, ln. 58-66]; (iii) typically include a generally restricted opening (i.e., “hole”), wherein after filing of the intended substance into the ampoule, the opening is heated to cause the glass to soften/melt and close said opening [col. 1, ln. 55-65; col. 2, ln. 1-2]; and (iv) that both ends of the glass ampoule are sealed/closed [col. 2, ln. 9-26; col. 3, ln. 58-66; col. 4, ln. 5-7; Figs. 1-3]. The ampoule is broken in a particular region (e.g., neck) to access the substance therein at the intended time of use [see prev. citations]. 
Roehl and Francel are both directed to glass pharmaceutical containers, in particular, ampoules. 
Given that Roehl explicitly names ampoules and discloses that the particles may be superimposed on the ampoules, and tubes prior to hot-shaping, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have either (1) formed the ampoule (having the particles superimposed thereon) with sealed glass ends, as commonly recognized in the art and/or inherent to the term “ampoule” (as taught by Francel), or to have (2) coated the particles on a glass tube prior to subsequent hot-shaping/forming into an ampoule, as Francel teaches that the glass tubes are formed into ampoules and thus are ampoule precursors, wherein it stands to reason that the ends of said precursor become and would have been sealed. 
Per the aforesaid modification, the glass ampoule of Roehl, or glass tube precursor therefor, having the plurality of particles superimposed on the outer surface thereof, would have exhibited sealed glass ends (where the end(s) being fusion sealed or generally closed reads on the claimed “sealed glass ends”), thereby rendering obvious/reading on all of the limitations of claim 1. 
It is noted that Applicant’s specification discloses that the claimed precursor may be formed into an ampoule [0008, 0146, 0171]; and that a relatively small hole is formed in the glass wall [0062, 0121, 0171].
Regarding claim 4, Roehl, as modified above in the grounds of rejection of claim 1 (hereinafter “modified Roehl”), does not explicitly disclose the coefficient of dry sliding friction of the outer surface of the ampoule (hereinafter “ampoule” is utilized to designate both the ampoule or glass tube precursor therefor, both exhibiting sealed glass ends, of modified Roehl) being less than 0.25 as claimed. However, Roehl does disclose that the particles are silicon dioxide (SiO2) particles, of which are deposited on the outer surface by (i) application of a liquid containing the particles to the surface, followed by subsequent heating/drying to remove the liquid; or (ii) application of a liquid containing organically bound silicon (e.g., silicone oil – i.e., siloxanes) to the surface, followed by drying of the liquid and pyrolytic decomposition (i.e., of the organic portions) to deposit the SiO2 particles therefrom [0011-0015, 0017, 0020, 0021-0023, 0025, 0029, 0042, 0043]. 
Applicant’s specification [see at least 0038, 0041, 0043, 0074, 0075, 0080, 0081, 0184-0187, 0202, 0207-0210] indicates that the preferred particles are SiO2; and are deposited by coating a suspension including a vehicle, silica precursor components (suspended therein) (e.g., polymethylsiloxane, tetraethoxysilane), and (if desired) additional silica precursor particles (e.g., polysilsesquioxane) on the outer surface of the precursor/container, followed by evaporation of the vehicle and decomposition of the silica precursor components into SiO2 on the surface utilizing increased temperature. 
Given that (i) the deposition method of the silicon dioxide particles on the outer surface of the glass ampoule, as disclosed by Roehl, is substantially identical to Applicant’s disclosed method (both as set forth above); given that (ii) Roehl discloses/recognizes the reduction in friction between the glass ampoules; given that (iii) the glass ampoule of modified Roehl and the claimed/disclosed container precursor are identical in terms of glass type/composition (e.g., borosilicate – see para. 33 below) and structure of the tube; and given that (iv) the particles, in both instances, are SiO2 (wherein a particle size or concentration thereof is not limited by claims 1 or 4), there is a reasonable expectation that the glass ampoule of modified Roehl, having the SiO2 particles superimposed on the outer surface thereof, would have inherently exhibited the claimed coefficient of dry sliding friction of less than 0.25 in accordance with the claimed and disclosed measurement parameters/method [Applicant’s specification at 0190, 0197], absent factually supported objective evidence to the contrary (see MPEP 2112(IV), (V); 2112.02(I); 2145). 
Regarding claim 6, the grounds of rejection of claim 4 above read on the limitations of claim 6 – there is a reasonable expectation that the outer surface of the glass ampoule superimposed with the plurality of SiO2 particles, exhibiting all of and/or formed by (i)-(iv) above, and formed from borosilicate glass such as Fiolax® by Schott AG [Roehl at 0029, 0040; Applicant’s specification at 0063, 0098, 0147, 0179, 0210], would have inherently exhibited a water contact angle of 0 to 45° (i.e., would have been hydrophilic or superhydrophilic). See MPEP 2112(IV), (V); 2112.01(I); and 2145.
Regarding claim 7, Roehl does not disclose that the plurality of particles are applied on the internal surface of the glass ampoule (that which faces the interior volume intended for storing a pharmaceutical composition); and further, discloses that the liquid (from which the SiO2 particles are deposited) is applied to the outer surface via dipping or spraying (preferably, not limited thereto) [0022]. Given that the liquid only contacts the outer surface of the container, and given that Roehl does not teach or suggest applying the liquid/particles to the interior of the ampoule, it stands to reason (i.e., logically flows) that the particles would not have been present on the interior-facing surface of the glass ampoule, thereby reading on the limitations of claim 7.

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Roehl in view of Francel as applied to claim 1 above, further in view of Li et al. (US 6,485,794; “Li”) (prev. cited).
Regarding claims 2, 3, and 5, as set forth above in the grounds of rejection of claim 1, modified Roehl discloses the glass ampoule (or precursor tube therefor as indicated in para. 30 above) having the plurality of SiO2 particles superimposed on the outer surface. 
As depicted in Figure 2 [Roehl original copy], the particles cover less than the entirety of the outer surface. However, Roehl does not explicitly disclose the plurality of particles superimposing at least 10% of (claim 2); from 1-50% of (claim 3); or between 10% and the full surface area of (claim 5), the outer surface of the glass ampoule. 
Li teaches that it is known in the art to provide lubricating compositions on the outer surfaces of glass containers over only certain (desired) portions of said outer surface, such as where the containers come into contact with one another and/or the conveyor during production (e.g., on conveyors for production/assembly lines), rather than the entirety of the container [col 2, 35-40, 52-56; col 3, 8-10, 35-36; col 5, 62-63; Fig. 1 – (18), (36), (37), (38), (40)]. The lubricating composition may include a silicone film-forming polymer [see previous citations], as well as a solid lubricating additive such as, inter alia, molybdenum disulfide, boron nitride, silica particles, and silicone particles [col 4, 4-15] (noted that Roehl discloses molybdenum sulfide and hexagonal boron nitride in the alternative to SiO2 [0019]). The lubricating composition can be, inter alia, sprayed onto the outer surface of the glass container [col 6, 59-64]. As such, Li reasonably teaches that it is known in the art to provide the lubricating composition on only portions of the outer surface of the container which are in contact with other surfaces, for the purpose of reducing friction or sticking therebetween.
Roehl and Li are both directed to lubricating compositions applied to the outer surfaces of glass containers, for the purpose of the reduction of friction or sticking.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have provided the plurality of particles over only a portion of the outer surface of the glass container of Roehl, as taught by Li, in order to lubricate only the surfaces which are in contact with one another, thereby saving lubricating material and reducing costs.
With respect to the claimed amounts (of which range from as little as 1% of the surface area to the entirety thereof), in view of the aforesaid teachings, as well as Figure 1 of Li (of which corresponds to about 1/5-1/7 of the surface area of the outer surface being coated – see at least barrel portion coating (40)), and also in view of Figure 2 of Roehl, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have coated any desired surface area of the outer surface of the glass ampoule, including over and/or within the claimed ranges, in order to provide the necessary and/or predetermined degree of friction/sticking reduction between surfaces in contact with one another, while reducing the overall cost through utilization of only the minimum amount of lubricating component needed (see MPEP 2144.05(II)(A), (II)(B) – where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation). 
Per the modification set forth above, the glass ampoule of Roehl would have had the SiO2 particles superimposed on any amount of the surface area of the outer surface of the glass ampoule, including within, and/or overlapping with, the claimed ranges of at least 10% of (claim 2); from 1-50% of (claim 3); or between 10% and the full surface area of (claim 5), the outer surface of the glass container, thereby rendering the ranges prima facie obvious (see also MPEP 2144.05(I)). The glass ampule of modified Roehl, in the absence of factually supported objective evidence of criticality or an unexpected result associated with the claimed ranges, reads on the limitations of claims 2, 3, and 5 (see MPEP 2144.05(III)(A)).

Claims 8-12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roehl in view of Francel, Li, and Fadeev et al. (US 2013/0171456; “Fadeev”) (prev. cited).
Brown et al. (“Silicon Nitride Equation of State”, AIP Conference Proceedings 1793, 050013 (2017); https://doi.org/10.1063/1.4971547, Published Online 13 Jan. 2017) (hereinafter “Brown”; prev. cited and copy prev. provided) is relied upon as evidence for the basis of the rejection of claims 14 and 15. 
Regarding claim 8, as set forth above in the rejection of claim 1 under 35 U.S.C. 103, Roehl (as modified by the teachings of Francel) discloses the glass ampoule including the plurality of SiO2 particles superimposed on (at least a portion of) the outer surface, wherein said ampoule exhibits sealed glass ends (see paras. 23-29 above). The aforesaid grounds of rejection, as supported by the paragraphs indicated, are incorporated herein by reference. To illustrate the basis of the rejection, the Examiner has reproduced Fig. 1 of Francel below in Figure 1, representative of the common glass ampoule structure. 

    PNG
    media_image1.png
    281
    297
    media_image1.png
    Greyscale

Figure 1. Glass ampoule structure as depicted in Fig. 1 of Francel

Further, Roehl discloses that the glass ampoule may be formed from borosilicate glass such as Fiolax® by Schott AG [0029, 0040]; and discloses that the coating (inclusive of particles) may be sprayed onto the outer surface [0022]. 
Roehl also teaches [0003] that the glass containers stick to one another “on the outside”, specifically when transported on (conveyor) belts to/from “filling stations”. This suggests to one of ordinary skill in the art that the outer surface region(s) of the containers which are in contact with, and may stick to, one another is the outer (circumferential, or other shape) surface of the main body of the container (e.g., ampoule, vial, syringe, etc.), and thus necessarily not the ends of the ampoule (e.g., bottom; sealed neck end).
Even in view of the foregoing disclosure/teachings of Roehl, it can be said that Roehl does not explicitly teach coating only the aforesaid main body portion of the ampoule with the SiO2 particles (and thus not coating one or both of the bottom and sealed neck end) – i.e., does not explicitly teach “wherein, in the first end region and/or in the further end region, the side of the wall of glass that faces away from the interior volume is not superimposed by any of the plurality of particles” (claim 8).
Li teaches that it is known in the art to provide lubricating compositions on the outer surfaces of glass containers over only certain (desired) portions of said outer surface, such as where the containers come into contact with one another and/or the conveyor during production (e.g., on conveyors for production/assembly lines), rather than the entirety of the container [col 2, 35-40, 52-56; col 3, 8-10, 35-36; col 5, 62-63; Fig. 1 – (18), (36), (37), (38), (40)]. The lubricating composition may include a silicone film-forming polymer [see previous citations], as well as a solid lubricating additive such as, inter alia, molybdenum disulfide, boron nitride, silica particles, and silicone particles [col 4, 4-15] (noted that Roehl discloses molybdenum sulfide and hexagonal boron nitride in the alternative to SiO2 [0019]). The lubricating composition can be, inter alia, sprayed onto the outer surface of the glass container [col 6, 59-64]. As such, Li reasonably teaches that it is known in the art to provide the lubricating composition on only portions of the outer surface of the container which are in contact with other surfaces, for the purpose of reducing friction or sticking therebetween.
Fadeev, directed to coated glass pharmaceutical containers including ampoules [0003, 0007-0009, 0072, 0115], discloses the same or similar problem(s) with the glass containers as identified by Roehl – the glass containers come into contact with another and/or handling equipment therefor during processing and/or shipping/handling, resulting in mechanical damage (i.e., scratches/cracks/chips). Fadeev teaches that it is known to coat only a portion of the outer surface of the glass container with the protective coating, such as only the main body region thereof (e.g., excluding top/opening region) [Fig. 1; 0011, 0072, 0115, 0121, 0122, 0134, 0136].
Roehl and Li are directed to lubricating compositions applied to the outer surfaces of glass containers, for the purpose of the reduction of friction/sticking. Roehl and Fadeev are directed to lubricating/scratch resistant coatings for application to the outer surface(s) of glass pharmaceutical vials. The analogous nature/relationship between Roehl and Francel is as set forth above in para. 26.
In view of the disclosure/teachings of Roehl and the teachings of Francel, Li, and Fadeev, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have superimposed the particles (via the coating method(s) discussed above taught by Roehl) on the outer surface of the main body (and optionally, as well as on the bottom of the ampoule, if desired, based on the teachings of Li) and not the neck and/or head region of the ampoule (or not the bottom, per the aforesaid option), in order to lubricate only the outer surface(s) of the ampoule(s) which are in contact with one another (or, e.g., a conveyor belt/other surfaces of a filling line), thereby reducing cost by utilizing less material while providing the minimum desired degree of lubrication, scratch resistance, and friction/sticking reduction based on the aforesaid surface-surface contact.
The glass ampoule of Roehl, as modified above, would have comprised the plurality of SiO2 particles disposed on the circumferential (or other shape) outer surface of the main body of the ampoule, and optionally on the bottom of the ampoule, but not on the sealed top/neck region, thereby reading on and rendering obvious the limitations of claim 8.
Regarding claim 9, in view of the grounds of rejection of claim 8 above and the indefiniteness issues set forth in the rejection of claim 9 under 35 U.S.C. 112(b) above, given (i) that the plurality of particles (of the coated ampoule of modified Roehl) are SiO2 particles and are deposited/formed on the relevant surface(s) of the ampoule in a substantially identical manner to Applicant’s disclosed method; given (ii) that Roehl discloses/recognizes the reduction in friction between the glass ampoules; given (iii) that the glass ampoule of modified Roehl and the claimed/disclosed container are identical in terms of glass type/composition (e.g., borosilicate – see para. 33 above) and structure of the tube; and given that (iv) the particles, in both instances, are SiO2 (wherein a particle size or concentration thereof is not limited by claims 1 or 4), there is a reasonable expectation that the ratio of the coefficient of dry sliding friction of the main body region of the ampoule (having the plurality of particles deposited/formed thereon) to the coefficient(s) of static friction of the first and/or further end region (i.e., head/neck, and/or bottom) not having the plurality of particles (or the bottom having the plurality of particles superimposed thereon), would have inherently been within the claimed range of from 0.01 to 0.9; wherein the coefficient(s) of static friction of the first and/or further end region (i.e., head/neck, and/or bottom, as stated) would have been at least 0.15, absent factually supported objective evidence to the contrary (see MPEP 2112(IV), (V); 2112.01(I); 2145).
Regarding claim 10, of which recites the container including a pharmaceutical composition in the interior volume and a closure which closes said interior volume: given that the glass container of modified Roehl set forth above in the grounds of rejection of claim 8 is a glass ampoule intended for storing pharmaceutical compositions (as disclosed by Roehl and taught by Francel – see MPEP 2144.07), it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have (i) disposed a pharmaceutical composition in the vial, and (ii) to have closed the ampoule having the composition therein by heating/fusing the glass hole closed (as taught by Francel), in order to have utilized the container in accordance with the intended use, and to have protected the pharmaceutical composition therein from being contaminated by the ambient environment or substances which would otherwise enter through the (unclosed) opening of the ampoule. Said in alternative manner, it would have been nonobvious to leave the ampoule unclosed having the composition therein, as the purpose of the ampoule is to protect and hermetically store the contents – if the ampoule is open, the contents could leak or become contaminated.
Regarding claim 11, with respect to the particles being directly joined to the wall of glass via van-der-Waals forces, but not via covalent bonds, it is noted that Applicant’s specification does not explicitly disclose how the aforesaid embodiment of the particles being joined to the wall via the (relatively weak) electrostatic attraction (but not covalent bonds) is achieved for particular particles, but does disclose [0038, 0074, 0075, 0207-0240] in general and in the exemplary embodiments (as discussed above) that the SiO2 particles are deposited via evaporation of the vehicle, leaving behind (i.e., depositing) the particles on the surface, and/or through partial decomposition of silane/siloxane/silsesquioxanes particles (the organic portions thereof) on the surface of the glass, thereby depositing SiO2 based on the aforesaid partial decomposition. 
In other words, Applicant’s specification discloses methods of depositing SiO2 on the glass which are substantially identical or identical to those taught by Roehl.
Given that Roehl discloses that the SiO2 particles may be included in (i.e., suspended in) a composition including a liquid (may be water), as well as wetting agents such as isopropanol (volatile liquid) [0012, 0013, 0025, 0042], followed by subsequent evaporation of the liquid (and thus also the volatile wetting agent), such as at temperatures of 600°C [0043], where the aforesaid temperature utilized to evaporate the liquid is significantly below the decomposition temperature of SiO2 (1,710°C is the melting point of SiO2), below the softening point of SiO2 (approximately 1200°C), as well as below the melting point of borosilicate glass (approximately 1648°C) and the softening point of borosilicate glass (approximately 800°C), there is a reasonable expectation that both of the glass surface and the SiO2 particles would not have been raised to a high enough temperature such that a reaction forming covalent bonds between the surface of the glass and the silica could occur.
Therefore, it stands to reason, in the absence of factually supported objective evidence to the contrary, that the SiO2 particles, per the method(s) disclosed by Roehl (which are substantially identical or identical to Applicant’s disclosed methods of superimposing the particles) would simply have been deposited on the glass surface, the vehicle/organics evaporated, no reaction taking place between the glass surface and the SiO2 particles, thereby leaving the (nano-sized) particles held on the glass not by covalent bonds, but via the electrostatic attraction between the oxygen atoms of the SiO2 and the atoms at the surface of the borosilicate glass (see MPEP 2112(IV), (V); 2112.01(I); 2145).
Regarding claim 12, in view of the grounds of rejection of claim 8 above (see also explanation provided in the grounds of rejection of claim 11), given that the liquid (from which the SiO2 particles are deposited) only contacts the outer surface of the ampoule (and is not coated on the neck/head – see Fig. 1 above), and given that Roehl does not teach or suggest applying the liquid/particles to the interior of the ampoule, it stands to reason (i.e., logically flows) that the particles would not have been present on the interior-facing surface of the glass ampoule, thereby reading on claim 12.
Regarding claims 14 and 15, in view of the grounds of rejection of claim 8 above, given that Applicant’s disclosed embodiments and preferred exemplary compositions are SiO2 particles on the surface of the glass [see citations to the specification set forth above/throughout], and further given that Applicant’s specification does not disclose decomposition temperatures associated with any of the disclosed or preferred particles, the Examiner is left to presume, absent factually supported objective evidence to the contrary, that the SiO2 particles deposited on the surface of the glass disclosed by modified Roehl are within the decomposition temperature ranges specified by claims 14 and 15 (i.e., about 1,400 but below 2,000°C), thereby rendering obvious the claimed ranges. 
Alternatively, Roehl discloses that in the alternative to the SiO2 particles deposited on the outer surface of the glass ampoule, other particles may be used (and deposited via the same method discussed above – suspended in a liquid and deposited through evaporation of liquid on the surface of the glass), including inter alia Si3N4 (silicon nitride) [0019] (see MPEP 2131.02(II); 2144.07). As evidenced by Brown [Abstract], silicon nitride exhibits a decomposition temperature of 1900°C, of which is within the range(s) specified by claims 14 and 15. 
Regarding claim 16, as set forth above in the grounds of rejection of claim 8, the particles may be, inter alia, SiO-2. Additionally, Roehl discloses/teaches that the particles may be silicon nitride, boron nitride, molybdenum disulfide, or titanium dioxide [0019], all of which read on the corresponding species recited in claim 16. See MPEP 2131.02(II) and 2144.07. 
Regarding claim 17, as set forth above in the grounds of rejection of claim 8, and further supported by the grounds of rejection of claim 11, Roehl does not teach or suggest that the plurality of particles are embedded in any material; nor are the temperature(s) utilized for drying/evaporating the liquid on the surface of the borosilicate glass ampoule high enough to alter the state of the borosilicate glass or the particles. As such, in view of the foregoing, and in the absence of factually supported objective evidence to the contrary, the plurality of particles would not have been embedded in any material.
Regarding claim 19, Roehl, as modified above in the rejection of claim 8, does not explicitly teach the glass ampoule having the plurality of particles superimposed on the outer surface thereof exhibiting a transmission of light in a wavelength range of 400-2,300 nm of more than 0.7.
However, given that the glass ampoule of Roehl is substantially identical to Applicant’s claimed and disclosed container in terms of the glass being borosilicate (see [0063, 0098, 0147, 0179, 0215] of Applicant’s specification), including specifically Fiolax® (same as specified by Applicant); and given that the particles are identical species to those disclosed and/or claimed by Applicant (SiO2, Si3N4, MoS2, etc.) and would have superimposed the outer surface of the container to any degree of surface (area) coverage desired (i.e., 1% up to 100%), wherein the liquid vehicle would have evaporated (see grounds of rejection of claim 11 above), there is a reasonable expectation that the ampoule of modified Roehl would have inherently exhibited a light transmission of more than 0.7 within the wavelength of 400-2,300 nm, absent factually supported objective evidence to the contrary (see MPEP 2112(IV), (V); 2112.01(I); 2145).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roehl in view of Francel, Li, and Fadeev as applied to claim 8 above, further in view of Conzone et al. (US 2012/0065595; “Conzone”) (prev. cited) and the Momentive™ Marketing Bulletin for Tospearl™ Microspheres (dated 05/2014; hereinafter “Momentive”; prev. cited and copy prev. provided).
Regarding claim 13, Roehl, as modified above in the grounds of rejection of claim 8 by the teachings of Francel, Li, and Fadeev (i.e., “modified Roehl”; see paras. 45-53 above), discloses the glass ampoule having the plurality of particles superimposed on the main body portion thereof, said particles being SiO2 particles. 
Modified Roehl does not explicitly disclose the D50, D10, D90, or full width at half maximum (i.e., particle size distribution values) of the particles; and prefers (thus, not limited thereto) the use of particles having a diameter up to about 0.3 µm [0027]. 
The disclosure/general teachings of Li are set forth above in para. 49 and incorporated herein by reference. In particular, Li teaches that silicone particles (i.e., polysiloxane particles) are suitable dry lubricant particles (for inclusion in the coatings which are applied to desired portions of the outer surface of glass containers) which are functionally equivalent relative to other particles including silica, molybdenum sulfide, and boron nitride [col. 4, ln. 8-15], all of which are also explicitly named by Roehl as suitable for use.
Conzone teaches that, inter alia, siloxane particles, and specifically methylsilsesquioxane particles, such as those sold under the trade name Tospearl™, are suitable for use as a lubricious additive for inclusion in compositions which are applied to glass bottles (explicitly names vial coatings) where low friction forces are desired, and where the use of an inert lubricant system is appropriate [Abstract; 0002, 0018, 0020, 0021, 0023, 0024, 0030, 0033, 0040]. Additionally, Conzone reasonably teaches one of ordinary skill in the art that the aforesaid methylsilsesquioxane particles are functionally equivalent lubricous additives to (at least) boron nitride and molybdenum disulfide for inclusion in compositions for the purpose of imparting lubricity [0018, 0021] (see MPEP 2144.06(II)). 
Momentive teaches that the Tospearl™ microsphere product line (i.e., polymethylsilsesquioxane), including Tospearl™ 120A, 145A, 2000B, 3000A, and 1110A [page 1], exhibits “excellent lubricity” and prevents powder agglomeration [page 1]. Momentive teaches that each grade has a specific particle size that can result in excellent performance benefits [page 1]. In particular, Tospearl™ 145A exhibits a smooth surface, and a uniform particle size – the narrowest particle size distribution of the product line [page 2]. 
Roehl and Conzone are in the same field of endeavor and constitute analogous art in that they are directed to lubricious coatings inclusive of dry lubricant particles therein, suitable for application to glass substrates. Momentive constitutes relevant art in the same field of endeavor of Roehl/Conzone given the disclosure of silsesquioxanes particles and their excellent lubricity properties.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized any of the Tospearl™ silicone resin microspheres, as taught by Conzone, including any of 120A, 145A, 2000B, 3000A, or 1110A, as taught by Momentive, as the particles superimposed on the outer surface of the glass ampoule of Roehl (as modified above in the grounds of rejection of claim 8), as the aforesaid Tospearl™ microspheres would have been recognized as suitable particles for imparting lubricity when applied (via coating composition) to glass containers where low friction forces are desired (as is explicitly recognized/desired by Roehl); and/or recognized as suitable, functionally equivalent dry lubricants to boron nitride, molybdenum disulfide, and silica particles for inclusion in (inert) lubricious coatings on glass containers (see MPEP 2144.06(II) and 2144.07), where an express suggestion (in the prior art) to substitute one equivalent component for another is not necessary to render said substitution obvious, and where the selection of a known material based on its suitability for its intended use has been held prima facie obvious.
Per the aforesaid modification, the plurality of particles superimposed on the main body portion of the glass ampoule of Roehl (see grounds of rejection of claim 8 above) would have been silicone resin microparticles, specifically Tospearl™ microspheres such as Tospearl™ 145A (e.g., in view of the prima facie benefits associated therewith above in para. 72).
With respect to the claimed particle size distribution being selected from the recited D10, D50, D90, and FWHM, it is noted that Applicant’s specification does not explicitly disclose a particular particle size distribution associated specifically with any of the species of particles named as suitable for use in the broad disclosure; nor does the specification indicate the particle size distribution for the particles utilized in the exemplary embodiments [see spec. starting at 0207]. However, the specification does disclose the use of Tospearl™ 145A particles from Momentive Performance Materials Inc. [0207-0209]. 
In view of the foregoing, and given that Momentive indicates that Tospearl™ 145A has an average particle size of 4.5 µm, as well as the narrowest particle size distribution of the Tospearl™ product line, the Examiner is left to presume, absent factually supported objective evidence to the contrary, that the 145A polymethylsilsesquioxane particles (superimposed on the glass ampoule of modified Roehl) would have exhibited at least one of the claimed particle size distributions. As such, the glass ampoule of Roehl, as modified above, reads on the limitations of claim 13. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Roehl in view of Francel, Li, and Fadeev as applied to claim 8 above, further in view of Brady et al. (US 2006/0246299; “Brady”) (prev. cited).
Regarding claim 18, Roehl, as modified above in the grounds of rejection of claim 8 by the teachings of Francel, Li, and Fadeev (i.e., “modified Roehl”), discloses the glass ampoule having the plurality of particles superimposed on the outer surface thereof.
Roehl does not explicitly teach the particles (i.e., SiO2, Si3N4, MoS2, etc.) having an aspect ratio of from 0.5 to 1.5 as claimed, where it is noted that the specification indicates that the aspect ratio is most preferably from 0.9 to 1.1, and particularly preferable that the particles are spherical [0051, 0096, 0137]. As such, it is fair assumption and/or clear, at least based on Applicant’s specification, that (ideally perfect) spherical particles have an aspect ratio of 1.
While Roehl does not explicitly teach the particles being spherical as set forth above, Figure 2 of Roehl indicates that the particles are substantially spherical.
Nevertheless, Brady teaches that to prevent opposing glass surfaces from “sticking” to one another, coatings may be applied to the glass surface(s), said coatings including beads therein (explicitly for the purpose of preventing the aforesaid sticking); and teaches that said beads are ideally spherical in shape and practically are substantially spherical, facilitating the aforesaid prevention of sticking, and preventing abrasion between the opposing glass surfaces [Abstract; 0002, 0005, 0023, 0024, 0026, 0037-0040, 0042, 0046].
Roehl and Brady are directed to protection of glass articles having surface(s) in facial contact with other glass articles, particularly with respect to the packaging of multiple of said articles. 
Given that the particles of Roehl are shown in Figure 2 (SEM image) as being substantially spherical, and given that Brady teaches that the particles are preferably spherical and realistically substantially spherical, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized particles which were as substantially spherical as possible (or even perfectly spherical), as taught by Brady, in order to provide the highest degree of “anti-sticking” between the opposing glass surfaces. 
In view of the foregoing, the plurality of particles superimposed on the outer surface of the glass pharmaceutical ampoule of Roehl, as modified, would have been formulated (and/or selected beforehand) to be as substantially spherical as possible, i.e., would have exhibited an aspect ratio as close to 1 as possible, thereby reading on (and rendering obvious) the claimed range of from 0.5 to 1.5 (see MPEP 2144.05(I)).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roehl in view of Francel, Li, and Fadeev as applied to claim 8 above, further in view of Deutschle et al. (US 2017/0073091; “Deutschle”) (prev. cited).
Regarding claim 20, Roehl, as modified above in the grounds of rejection of claim 8 by the teachings of Francel, Li, and Fadeev (i.e., “modified Roehl”), discloses the glass ampoule having the plurality of particles superimposed on the outer surface thereof.
Roehl is silent regarding the glass pharmaceutical ampoule being packaged alongside a plurality thereof in a packaging.
Deutschle discloses a packaging for a plurality of glass pharmaceutical ampoules, wherein the glass ampoules may be in direct wall-to-wall contact with one another [Figures; Abstract; 0002-0004, 0008, 0015, 0019, 0020, 0034, 0036, 0058, 0060-0064, 0093]. The packaging configuration aids in preventing the ampoules from abrading one another, and allows for the sterilization of multiple ampoules at one time [see previous citations].
Roehl and Deutschle are in the related field of packaging of pharmaceutical compositions, in particular via the use of glass ampoules (as well as vials, cartridges, etc.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have packaged the glass pharmaceutical ampoules of modified Roehl in the packaging of Deutschle, as (i) the packaging would have been recognized as suitable for the storage, handling, and transportation of multiple glass pharmaceutical ampoules in direct wall-to-wall contact (see MPEP 2144.07), and (ii) in order to store/handle/transport and/or sterilize multiple ampoules at one time, and/or (iii) to further prevent abrasion damage between the ampoules, as taught by Deutschle. Additionally or alternatively it would have been obvious to do so in order to achieve a high packing density, thereby increasing the number of ampoules in a single packaging and reducing the total amount of packages to transport/store/handle the same number of ampoules, i.e., a reduction in materials and thus a reduction in cost. 
Per the aforesaid modification, a plurality of the glass pharmaceutical ampoules of Roehl, as modified above in the grounds of rejection of claim 8, would have been packaged in the packaging of Deutschle, thereby reading on the limitations of claim 20. 

Response to Arguments
It is noted that the Response to Amendment section herein (see paras. 4-8 above) indicates the objections and rejections previously set forth in the Non-Final Office Action which have been overcome and withdrawn, including (in particular) each and every 35 U.S.C. 102(a)(1) and 103 rejection. 
In view of the foregoing, Applicant’s arguments/comments set forth on pp. 10-11 of the Remarks filed 15 September 2022, with respect to the 102(a)(1) and 103 rejections and the prior art relied upon therein, are moot as the aforesaid 102(a)(1) and 103 rejections have been overcome and withdrawn, and new grounds of rejection have been set forth herein.
However, to facilitate compact and expedient prosecution, Applicant’s relevant arguments/positions are addressed below.

On p. 10 of the Remarks, Applicant asserts that Roehl alone or in combination does not relate to container precursors with sealed ends as instantly claimed, but rather, relates to already-formed containers exhibiting an opening. 
However, though the preamble of claim 1 recites “container precursor”, it is noted that the specification does not explicitly define precursor, such that the limitations set forth in the body of the claim (in particular “sealed glass ends” and “at least partially enclosing an interior volume”), under the broadest reasonable interpretation in view of Applicant’s specification (see MPEP 2111; 2111.01(II)), encompass tubular containers which may (still) be open – a container itself may constitute a precursor. Simply put, the scope of claim 1 is not narrow such that it excludes open (tubular) glass containers; the scope of claim 1 clearly encompasses ampoules – see the specification at [0003, 0008, 0146, 0171]. The aforesaid position is supported by the fact that the preamble of claim 8 is directed to the container itself, however, said container also includes the sealed ends and the “at least partially enclosing an interior volume” claim language. 
Nevertheless, it is also noted that Roehl explicitly discloses ampoules [0035], as well as glass tubes [0003, 0010, 0011, 0014, 0017, 0035] which may be subsequently hot-worked/formed and/or subject to after-treatments; wherein the ampoules (in view of the evidence/teachings of Francel set forth in the grounds of rejection herein) exhibit sealed glass ends (and are formed from glass tubes) and may be open via a small hole (and subsequently closed after filling of a pharmaceutical composition therein), thereby reading on “at least partially enclosing an interior volume”. As set forth herein in the grounds of rejection under 35 U.S.C. 103, the ampoule or glass tube of Roehl (as modified by the secondary prior art references cited) render obvious the claimed precursor (claim 1) and container (claim 8). 

On p. 11 of the Remarks, with respect to the grounds of rejection of claim 11 previously set forth, Applicant asserts that none of the cited prior art references, alone or in combination, disclose or teach the plurality of particles being directly joined to the wall of glass via Van-der-Waals forces but not via covalent bonds. 
However, though the aforesaid limitation is not explicitly stated by the cited prior art of record (Roehl, or the combination thereof with the secondary references), the limitation has been addressed and rendered obvious by the rationale set forth in paragraphs 56-59 herein (substantially maintained from the previous grounds of rejection). Applicant has not acknowledged/addressed said rationale, has not provided any technical reasoning contrary to or in rebuttal of said rationale, and has not provided any factually supported objective evidence contrary to the rationale. As indicated in the cited MPEP sections (see MPEP 2112(V); 2112.01(I); 2145; 2145(IV)), Applicant has not met the burden of proving that the claimed invention is different than that set forth in the grounds of rejection in view of the combination of prior art references (i.e., has not met the burden of establishing that the prior art glass container would not have exhibited the features recited in claim 11), wherein per the aforecited MPEP sections, it is noted that arguments of counsel cannot take the place of factually supported objective evidence, and one cannot show nonobviousness by attacking references individually (i.e., Roehl) where the rejections are based on combinations of references.
For these reasons, Applicant’s argument has not been found persuasive.

On pp. 11-12 of the Remarks, Applicant asserts that upon the (provisional, non-statutory) double patenting rejections being made non-provisional, the double patenting rejections will be addressed via terminal disclaimer, argument, or amendment. 
However, as stated above in the Response to Amendment section, the aforesaid provisional, non-statutory double patenting rejections have been withdrawn – after further review of the instant claims and the allowed claims of copending application US 16/408,771, it has been determined that the instant claims are patentably distinct therefrom. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782